Citation Nr: 1101051	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric condition, 
diagnosed as depressive disorder.


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the New Orleans, 
Louisiana Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2007.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in September 2007 
and January 2009 for further development.  

During the pendency of this appeal, the Veteran was scheduled for 
a video conference hearing before a member of the Board in 
September 2010, he withdrew his Board hearing request in August 
2010.  See 38 C.F.R. § 20.704 (2009).

As noted in the January 2009 Board decision, the last final 
decision on this claim was a July 2000 Board decision which 
became final when issued.  This claim was issued during the 
period from July 14, 1999 to November 9, 2000 and was denied on 
the basis that it was not well grounded.  Therefore, the Board 
must adjudicate the Veteran's claim on a de novo basis and not as 
a new and material evidence claim.  See 38 U.S.C.A. § 7104; 
VAOPGCPREC 03-2001 (Jan. 22, 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Regrettably, the Board must remand this claim again as there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to his claim for service connection for a psychiatric 
condition, diagnosed as depressive disorder.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In January 2009, the Board remanded this case for additional VA 
records and a VA examination with an opinion as to whether the 
Veteran's current psychiatric disability is related to his 
military service.  After review of the evidence of record, the 
Board finds that the May 2009 VA examination and the December 
2009 VA opinion of record indicate that the Veteran's current 
psychiatric disability preexisted his active service.  Thus, the 
case must be remanded for an additional VA medical opinion for 
clarification of whether the Veteran's current psychiatric 
disability preexisted his active service and was aggravated by 
his military service.  

The relevant evidence of record includes: the Veteran's reports 
of depression in service; a mental status evaluation upon 
separation from service noting a depressed level mood with a poor 
probable effectiveness of further rehabilitation; a November 1973 
Application for Separation due to Hardship reporting psychiatric 
treatment in service; post service private and VA medical records 
from January 1981 to November 2009 demonstrating treatment for 
various psychiatric disabilities, including major and severe 
depression/depressive disorder, also with psychotic features, 
post-traumatic stress disorder, personality disorder, major 
depression with psychosis versus schizoaffective disorder, 
depressive psychosis, dysthymia, chronic anxiety and panic 
disorders, and possible paranoia, and noting past 
hospitalizations; lay statements of a continuity of 
symptomatology from several friends and family members; and the 
lay statement from a fellow service member, M.J., who was 
stationed with the Veteran at Fort Polk from November 1972 to 
July 1973, and was aware that the Veteran had a nervous breakdown 
over his mother, had attempted suicide, and was placed in the 
hospital on base during his military service.  

In a May 2009 VA examination, the Veteran reported having a 
traumatic childhood incident when he was five years old in which 
his father shot his paternal uncle.  While he stated there was no 
physical or sexual abuse, he did report that his father was an 
alcoholic, his parents argued frequently, and he witnessed his 
father strike his mother.  The Veteran had difficulty in service 
because of fighting frequently and had to go through basic 
training five times.  He stated that he was upset by a motor 
vehicle accident in which his mother was injured and in a body 
cast for several months and had severe financial hardship at this 
time.  The Veteran went AWOL on one occasion during his active 
service when we went home to see his mother and was arrested.  He 
received a separation from the military due to hardship.  The 
Veteran also reported having attempted suicide three times, once 
while in the military, however, the VA examiner, Dr. A.T., found 
neither documentation of these attempts nor any hospitalizations.  
He was diagnosed with major depressive disorder.  The VA examiner 
did not provide an opinion. 

In December 2009 a VA physician, other than the one who provided 
the May 2009 VA examination, Dr. K.A.C, provided an opinion with 
respect to the Veteran's psychiatric disability.  Dr. K.A.C noted 
that, based upon the May 2009 VA examination and report, the 
Veteran had a chaotic childhood which included his witnessing a 
traumatic incident when he was less than 5 years old, with one 
family member shooting another.  She reported that there was no 
means of currently determining what impact, psychiatrically, this 
event had on the Veteran's psychological state, however, based 
upon her knowledge in the field of psychiatry, this exposure by 
the Veteran to such a traumatic event likely impacted him 
psychologically and it was very possible that it contributed to 
his psychiatric symptoms of anxiety and depressive symptoms.  

Dr. K.A.C. found that based on her expertise in the field of 
psychiatry and general knowledge, children learned behavior from 
their caretakers, and as Veteran had difficulty in the military 
related to frequent fighting, his history of exposure to violence 
could very likely be the source of his own violence.  Moreover, 
she found that Veteran's present symptoms would not be uncommon 
in an individual, such as himself, whose childhood history 
included exposure to traumas as previously noted.  Finally, Dr. 
K.A.C. opined that she could not state, without resorting to mere 
speculation, whether or not the Veteran's current psychiatric 
disability was related to his active military service, given that 
there is a substantial childhood history which could explain, at 
least in part, the Veteran's current psychiatric symptoms.  

As the December 2009 VA physician indicates that the Veteran's 
current psychiatric disability preexisted his active service the 
Board finds that the claim must be remanded to this examiner for 
further clarification of this opinion to determine whether the 
Veteran's current psychiatric disability preexisted his active 
service and was aggravated (permanently worsened beyond the 
normal progress of the disorder) by his active service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see 
also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Please forward the claims file to the VA 
physician who furnished the December 2009 VA 
opinion, Dr. K.A.C., or, if this examiner is 
not available, the claims file should be 
forwarded to a similar psychiatric 
specialist, to review the claims file.  Based 
on a review of the claims folder in its 
entirety, the examiner is asked to provide an 
opinion addressing the following questions:  

(a).  Did the Veteran have a psychiatric 
condition prior to entering active duty 
service in November 1972; or, did the Veteran 
develop such a condition coincident with his 
period of active duty service from November 
1972 to January 1974?  Please specify the 
diagnosis (or diagnoses); and, if possible, 
the approximate date of onset of any 
diagnosed psychiatric condition found to be 
present.

(b).  If a psychiatric condition existed 
prior to the Veteran entering active service, 
was there a worsening of this preexisting 
condition during the Veteran's period of 
active service from November 1972 to January 
1974?  In answering this question, the 
examiner is asked to specify whether the 
symptomatology the Veteran experienced in 
service (feeling depressed), was a temporary 
or intermittent flare-up of the psychiatric 
condition; or, whether there was a permanent 
worsening of the underlying pathology of the 
preexisting psychiatric condition due to his 
period of active service, resulting in any 
current disability?

(c).  If there was a permanent worsening of 
the preexisting psychiatric condition during 
the Veteran's period of active service, was 
such a worsening due to the natural progress 
of that condition?

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The examiner 
is asked to answer the questions as posed.  
The report of the examination should be 
associated with the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
issue of entitlement to service connection 
for a psychiatric condition, to include 
depressive disorder, should be readjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


